Citation Nr: 0607258	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for 
residuals of facial acne and assigned an initial 10 percent 
evaluation, effective May 21, 2002.  In that same rating 
decision, the RO also denied the veteran's claim of service 
connection for bilateral hearing loss.  The veteran perfected 
a timely appeal of these determinations to the Board.

In an April 2005 decision, the Board increased the evaluation 
of the veteran's facial acne to 30 percent disabling and 
remanded the claim of entitlement to service connection for 
hearing loss for further development and adjudication.  In 
this decision, the Board also noted the findings of an August 
2003 VA psychiatric evaluation, in February 2004, and found 
that the veteran's representative indicated that the veteran 
was seeking service connection for depression on the basis 
that it was secondary to his service-connected residuals of 
facial acne, rather than service connection for post-
traumatic stress disorder (PTSD).  In this regard, the Board 
noted that, in a rating decision dated later in February 
2004, the RO denied service connection for PTSD.  However, 
the Board also noted that the RO had not considered the 
veteran's claim of secondary service connection for 
psychiatric disability.  As this claim has not yet been 
addressed, it is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's hearing loss is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in June 2002 
and May 2005, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of 
these letters, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, and was invited to send evidence 
relevant to his claim to VA.  

By way of a June 2003 rating decision, an October 2003 
Statement of the Case, and a December 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the appellant's service 
records, post-service medical records and VA examinations, 
and statements submitted by the veteran and his 
representative in support of his claims.  This matter was 
also previously remanded for additional development and 
adjudication.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records indicate that the 
veteran had normal hearing upon service entry and upon 
discharge.  In addition, an examination dated in August 1981 
revealed mild hearing loss in the veteran's right hear, but 
normal hearing in the veteran's left ear.  In April 1998, the 
veteran was found to have bilateral hearing loss for VA 
purposes.

In September 2005, the veteran was afforded a VA examination 
to determine the extent and etiology of any hearing loss 
found to be present.  The examiner conducted an audiometric 
examination that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
45
LEFT
10
15
30
50
60

Speech recognition score revealed 90% in the veteran's right 
ear and 88% in the veteran's left ear.  

With respect to whether the veteran's hearing loss is related 
to his active duty service, the examiner first noted that the 
veteran's claims file was available and reviewed in 
connection with the examination.  The examiner noted that the 
veteran's records show that he was an M-16 rifle expert.  The 
veteran stated that he repaired and drove jeeps, 5-tons, 
tractor trailers and dozers, as well as trained in APC 
without hearing protection.  The veteran denied recreational 
noise exposure, but indicated that he had some occupational 
noise exposure as a truck driver.  In addition, the veteran 
was noted to have been in the Army and Navy reserves from 
1981 through 1999, and was indicated to have had noise 
exposure during this period on the rifle range and from 
operating 5-ton and 2.5-ton trucks without ear protection.  
The veteran was also noted to have been an instructor on 
armored personnel carriers both with and without ear 
protection.  After reviewing the veteran's history, the 
examiner concluded that it is not as likely as not that the 
veteran's active duty acoustic noise exposure caused hearing 
loss, as the veteran's hearing was considered normal 
bilaterally for that period of time.  Instead, the examiner 
indicated that the veteran's hearing loss was incurred after 
active duty in 1975 and prior to reserve duty in 1981, and 
that it then increased during his period of reserve service.

In light of the foregoing, the Board must deny the veteran's 
claim.  While, the veteran does have hearing loss for VA 
purposes, the medical evidence in this case is against a 
finding that this hearing loss had its onset during the 
veteran's active duty service.  Although the Board does not 
doubt the veteran's sincerity in believing that his condition 
is a result of active duty noise exposure, the Board notes 
that, as a lay person, the veteran is not by law competent to 
offer such a diagnosis or suggest a possible medical etiology 
for his condition; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Without medical evidence linking the 
veteran's hearing loss with his active duty service, there is 
no basis upon which to establish service connection.  Service 
connection for hearing loss must therefore be denied.  


ORDER

Service connection for hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


